Exhibit 10.1

TRANSITION AGREEMENT AND RELEASE

This Transition Agreement and Release (“Agreement”) is made by and between
Hubert C. Chen, M.D. (“Executive”) and Pfenex Inc. (the “Company”) (jointly
referred to as the “Parties” or individually referred to as a “Party”) entered
into on August 16, 2018 (the “Execution Date”) and effective as of the Effective
Date (as defined in Section 23 below).

RECITALS

WHEREAS, Executive is currently employed as the Company’s Chief Medical and
Scientific Officer;

WHEREAS, Executive signed an Executive Employment Agreement with the Company on
November 3, 2014 (the “Employment Agreement”);

WHEREAS, Executive signed the Confidential Information and Invention Assignment
Agreement with the Company on November 3, 2014 (the “CIIA”);

WHEREAS, Executive signed an Indemnification Agreement with the Company, dated
November 14, 2014 (the “Indemnification Agreement”);

WHEREAS, Executive previously was granted options to purchase shares of the
Company’s common stock (each, an “Option”) pursuant to the terms the Company’s
2014 Equity Incentive Plan (the “Plan”) and individual award agreements
thereunder (each, a “Stock Option Agreement” and together with the Plan, the
“Equity Agreements”);

WHEREAS, Executive is resigning his employment with the Company without “Good
Reason” (as defined in the Employment Agreement), which resignation shall be
effective September 2, 2018 (the “Separation Date”); and

WHEREAS, Executive’s last day of full-time employment in the office is
August 17, 2018;

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

COVENANTS

1.    Consideration. In exchange for Executive entering into this Agreement and
executing the resignation letter appended as Exhibit A prior to or
contemporaneously with this Agreement:

a.    Bonus Severance. If Executive remains employed by the Company through the
Separation Date and during such time provides competent transition services (as
determined by the Company in its sole discretion) as reasonably requested by the
Company as a medical and



--------------------------------------------------------------------------------

scientific advisor into 2019 through the end of the Transition Period (as
defined below), the Company agrees to pay to Executive an award under the Pfenex
Inc. Incentive Compensation Plan and the 2018 Participation and Performance
Goals under the Incentive Compensation Plan (together, the “Bonus Plan”). Such
amount shall a target amount of fifty percent (50%) of the aggregate amount of
Executive’s salary payments and transition period payments paid by the Company
to Executive during 2018 and further subject to the provisions of this paragraph
and adjustment by the Compensation Committee. The Bonus Severance amount will be
determined by (i) the actual achievement of the corporate performance goals
during the 2018 Performance Period as determined by Compensation Committee of
the Board of Directors, (ii) the Executive’s individual performance goals during
the 2018 Performance Period, which are hereby determined to have been achieved
at one hundred percent (100%), and (iii) the actual achievement of the Special
Individual Performance Incentives during the 2018 Performance Period (as defined
in the Bonus Plan) (collectively, the “Bonus Severance”). The Bonus Severance
will be paid in accordance with the terms and conditions of the Bonus Plan
following the 2018 Performance Period and no later than March 15, 2019; provided
that Executive continues to provide competent transition services as reasonably
requested by the Company as a medical and scientific advisor through such
earlier event or date. Executive acknowledges and agrees that unless he signs
this Agreement, he would not otherwise be entitled to the cash award described
in this paragraph once his employment terminates on the Separation Date.

b.    Transition Services. Commencing on the Separation Date, Executive agrees
to provide transition services to the Company through the earlier of (i) the
approval of the NDA for PF708 or (ii) September 30, 2019 (the “Transition
Period”). During the Transition Period, Executive will be paid Seven Thousand
Five Hundred Dollars ($7,500.00) per month, less applicable withholdings for ten
(10) hours of work per month then an additional Seven Hundred and Fifty Dollars
($750.00) per hour, less applicable withholdings, for any work beyond 10 hours
in a month. Executive understands that Executive’s pay for the transition
services will be reported on an IRS Form W-2. During the Transition Period,
Executive may not work more than eight hours in a day, 40 hours in a week, or
six days in a row without mutual prior express, written agreement. Executive
agrees to participate in one weekly meeting with the Company, mutually chosen by
the Executive and Company, such meeting to last approximately one hour each
week.

c.    Supplemental Release Payment. Subject to Executive executing and not
revoking the Supplemental Release attached hereto as Exhibit B (the
“Supplemental Release”), within ten (10) days following the Supplemental Release
Effective Date (as defined therein), the Company will make a lump sum payment to
Executive in the amount of One Thousand Dollars ($1,000), less applicable
withholdings. The Supplemental Release Payment will be paid within ten (10) days
following the Supplemental Release Effective Date, as defined in the
Supplemental Release.

d.    Supplemental Release Agreement. In exchange for the Supplemental Release
Payment, Executive agrees to execute, within twenty-one (21) days after the end
of the Transition Period, the Supplemental Release Agreement attached hereto as
Exhibit B, which agreement will serve to cover the time period from the
Effective Date of this Agreement through the Supplemental Release Effective
Date; provided, however, the Parties agree to modify the Supplemental Release to
comply with any new laws that become applicable prior to the end of the
Transition Period. If Executive refuses to sign the Supplemental Release, he
shall be deemed to have failed to abide by the material terms of this Agreement.
Further, Executive understands and agrees that he will only be



--------------------------------------------------------------------------------

entitled to such Supplemental Release Payment in Section 1.c. above if he
executes the Supplemental Release Agreement within the time allotted in this
Section 1.d. and does not revoke that agreement.

e.    No Further Severance. Except as explicitly set forth in this Agreement,
Executive acknowledges and agrees that he is not entitled to receive any
severance compensation or post-termination benefits from the Company, including,
but not limited to, the payments described in Section 6 of the Employment
Agreement. Executive hereby acknowledges that without this Agreement, he is not
otherwise entitled to the consideration listed in this section 1 or any other
severance or separation benefits from the Company.

2.    Stock. Except as amended by Section 1 of this Agreement, each Option that
is outstanding and unexercised as of the Separation Date shall continue to be
subject to the terms of the Equity Agreements, including that each Option shall
continue to vest and remain exercisable during the Transition Period in
accordance with the vesting schedule under the applicable Equity Agreement.

3.    Benefits. Executive’s health insurance benefits shall cease on the last
day of the month in which Executive’s full-time employment terminates, subject
to Executive’s right to continue Executive’s health insurance under the
Consolidated Omnibus Budget Reconciliation Act of 1985. Executive’s
participation in all benefits and incidents of employment, including, but not
limited to, the accrual of bonuses, vacation, and paid time off, cease as of the
Separation Date, excepts for benefits which the Company is obligated by law to
provide to part-time employees, such as paid sick leave pursuant to California
law. In addition, during the Transition Period, Executive will continue to vest
in the Option in accordance with the Equity Agreements.

4.    Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive as of the Effective Date. On or before the Separation Date, the
Company shall pay or provide Executive all additional salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to Executive as of the Separation Date.

5.    Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations, as of the
Effective Date, owed to Executive by the Company and its current and former
officers, directors, employees, agents, investors, attorneys, shareholders,
administrators, affiliates, benefit plans, plan administrators, professional
employer organization or co-employer, insurers, trustees, divisions, and
subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on Executive’s own behalf and on
behalf of Executive’s respective heirs, family members, executors, agents, and
assigns, hereby and forever releases the Releasees from, and agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any claim,
complaint, charge, duty, obligation, demand, or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any



--------------------------------------------------------------------------------

omissions, acts, facts, or damages that have occurred up until and including the
Effective Date of this Agreement in connection with Executive’s employment by
the Company, including, without limitation:

a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;

b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c.    any and all claims for wrongful discharge of employment, termination in
violation of public policy, discrimination, harassment, retaliation, breach of
contract (both express and implied), breach of covenant of good faith and fair
dealing (both express and implied), promissory estoppel, negligent or
intentional infliction of emotional distress, fraud, negligent or intentional
misrepresentation, negligent or intentional interference with contract or
prospective economic advantage, unfair business practices, defamation, libel,
slander, negligence, personal injury, assault, battery, invasion of privacy,
false imprisonment, conversion, and disability benefits;

d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act, the California Family Rights Act, the California Labor Code, the
California Workers’ Compensation Act, and the California Fair Employment and
Housing Act;

e.    any and all claims for violation of the federal or any state constitution;

f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;

g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and

h.    any and all claims for attorneys’ fees and costs .

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release (i) claims that cannot be released as a
matter of law, including, but not necessarily limited to, any Protected Activity
(as defined below), nor (ii) any defense or indemnification rights available
under Executive’s Indemnification Agreement, Company Bylaws, insurance policy,
or under applicable law.



--------------------------------------------------------------------------------

6.    California Civil Code Section 1542. Executive acknowledge that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7.    No Pending or Future Lawsuits. Executive represents that there are no
lawsuits, claims, or actions pending in Executive’s name or on behalf of any
other person or entity, against the Company or any of the other Releasees, or
against the Executive, as applicable. Employee also represents that Employee
does not intend to bring any claims on Employee’s own behalf or on behalf of any
other person or entity against the Company or any of the other Releasees.

8.    Trade Secrets and Confidential Information/Company Property; Insider
Trading Policy. Executive reaffirms and agrees to observe and abide by the terms
of the restrictions set forth in the CIIA, specifically including the provisions
therein regarding nondisclosure of the Company’s trade secrets and confidential
and proprietary information and assignment of inventions to the Company.
Notwithstanding anything in the CIIA, Executive and Company acknowledge that
“Confidential Information” (as defined in the CIIA) does not include any of the
foregoing items that have become publicly known and made generally available
through no wrongful act of Executive’s or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof. Executive hereby grants consent to notification by the
Company to any new employer about Executive’s obligations under this section.
Executive represents that Executive has not to date misused or disclosed
Confidential Information to any unauthorized party in breach of the CIIA.
Executive acknowledges and agrees to continue to abide by the terms and
conditions of the Company’s Insider Trading Policy in accordance with its terms.
During the Transition Period, Executive agrees not to do work for the Company
using any other employer’s equipment or on any other employer’s property or
during a time in which he is supposed to work for a different employer.

9.    No Cooperation. Subject to Section 10 governing Protected Activity,
Executive agrees that Executive will not knowingly encourage, counsel, or assist
any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in the Supplemental Release.
Executive agrees both to immediately notify the Company upon receipt of any such
subpoena or court order, and to furnish, within three (3) business days of its
receipt, a copy of such subpoena or other court order, in each case unless
prohibited by applicable law. Subject to Section 10 governing Protected
Activity, if approached by anyone for counsel or assistance in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees,



--------------------------------------------------------------------------------

Executive shall state no more than that Executive cannot provide counsel or
assistance unless and solely to the extent compelled to do so by applicable law.

10.    Protected Activity Not Prohibited. Executive understands that nothing in
this Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity as defined in this paragraph. “Protected Activity” includes
filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating, voluntarily or as compelled, in any inquiry,
examination, investigation or proceeding that may be conducted by, any federal,
state or local government agency or commission, including the Securities and
Exchange Commission, the Department of Justice, the Equal Employment Opportunity
Commission, the Occupational Safety and Health Administration, and the National
Labor Relations Board (“Government Entitites”). Executive understands that in
connection with such Protected Activity, Executive is permitted to disclose
documents or other information as permitted by law, without giving notice to, or
receiving authorization from, the Company. Notwithstanding the foregoing,
Executive agrees to take all reasonable precautions to prevent any unauthorized
use or disclosure of any information that may constitute Company confidential
information to any parties other than the Government Entitites. Executive
further understands that “Protected Activity” does not include the intentional
and knowing disclosure of any Company attorney-client privileged communications
or attorney work product. Any language in the Employment Agreement regarding
Executive’s right to engage in Protected Activity that conflicts with, or is
contrary to, this section is superseded by this Agreement. In addition, pursuant
to the Defend Trade Secrets Act of 2016, Executive is notified that an
individual will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state, or local government official (directly or
indirectly) or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if (and only if) such
filing is made under seal. In addition, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the individual’s attorney and use the trade secret
information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order.

11.    Mutual Nondisparagement. Executive agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Company (including
the executive management team and the members of the Board of Directors) and
agrees to refrain from any tortious interference with the contracts and
relationships of the Company or any of the Releasees. Executive shall direct any
inquiries by potential future employers to the Company’s human resources
department, which shall provide only the Executive’s last position and dates of
employment. The Company agrees to refrain from any disparagement, defamation,
libel or slander of Executive. Executive understands that the Company’s
obligations under this paragraph extend only to the Company’s current executive
officers and members of its Board of Directors and only for so long as each
officer or member is an employee or Director of the Company. Protected Activity
is expressly excluded from this paragraph.

12.    Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Executive acknowledges and agrees that any material breach of
this Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver in the Supplemental Release under the ADEA, or of any provision of the
Confidentiality Agreement shall entitle the Company immediately to recover
and/or cease providing



--------------------------------------------------------------------------------

the consideration provided to Executive under this Agreement and to obtain
damages, except as provided by law.

13.    No Admission of Liability. Executive understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Company, either previously or
in connection with this Agreement, shall be deemed or construed to be (a) an
admission of the truth or falsity of any actual or potential claims or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Executive or to any third party.

14.    Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

15.    Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the
Releasees harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed due on account of (a) Executive’s
failure to pay or delayed payment of federal or state taxes, or (b) damages
sustained by the Company by reason of any such claims, including attorneys’ fees
and costs. The Parties agree and acknowledge that the payments made pursuant to
section 1 of this Agreement are not related to sexual harassment or sexual abuse
and not intended to fall within the scope of 26 U.S.C. Section 162(q).

16.    Section 409A. It is intended that this Agreement comply with, or be
exempt from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. Each payment and benefit to be paid
or provided under this Agreement is intended to constitute a series of separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The
Company and Executive will work together in good faith to consider either
(i) amendments to this Agreement; or (ii) revisions to this Agreement with
respect to the payment of any awards, which are necessary or appropriate to
avoid imposition of any additional tax or income recognition prior to the actual
payment to Executive under Section 409A. In no event will the Releasees
reimburse Executive for any taxes that may be imposed on Executive as a result
of Section 409A.

17.    Authority. The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement.
Executive represents and warrants that Executive has the capacity to act on
Executive’s own behalf and on behalf of all who might claim through Executive to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

18.    Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent



--------------------------------------------------------------------------------

jurisdiction or arbitrator to be illegal, unenforceable, or void, this Agreement
shall continue in full force and effect without said provision or portion of
provision.

19.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the ADEA waiver in the
Supplemental Release, in the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing Party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, and reasonable attorneys’ fees incurred in
connection with such an action.

20.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the confidentiality and inventions assignment provisions
incorporated by reference in the CIIA, the Indemnification Agreement, the
Company’s Insider Trading Policy, and the Equity Agreements. Nothing in this
Agreement shall alter Executive’s indemnification and advancement rights granted
by the Indemnification Agreement, Company Bylaws, or by applicable law.

21.    No Oral Modification. This Agreement may only be amended in a writing
signed by Executive and the Chief Executive Officer of the Company.

22.    Governing Law. This Agreement shall be governed by the laws of the State
of California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

23.    Effective Date. Executive understands that this Agreement shall be null
and void if not executed by Executive within five (5) days. This Agreement will
become effective on the date it has been signed by both Parties (the “Effective
Date”).

24.    Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, or other electronic transmission or signature.

25.    Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:

 

  (a)

Executive has read this Agreement;

 

  (b)

Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;



--------------------------------------------------------------------------------

  (c)

Executive understands the terms and consequences of this Agreement and of the
releases it contains;

 

  (d)

Executive is fully aware of the legal and binding effect of this Agreement; and

 

  (e)

Executive has not relied upon any representations or statements made by the
Company that are not specifically set forth in this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

    Hubert C. Chen, M.D., an individual Dated: August 16, 2018    

/s/ Hubert C. Chen

    Hubert C. Chen, M.D.     PFENEX INC. Dated: August 16, 2018     By  

/s/ Evert B. Schimmelpennink

      Evert B. Schimmelpennink       Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

LETTER OF RESIGNATION

August 16, 2018

To the Board of Directors of Pfenex:

I hereby resign as the Chief Medical and Scientific Officer of Pfenex Inc.
(the “Company”) and as an officer of any subsidiaries of the Company effective
as of September 2, 2018 (the “Effective Date”). Following the Effective Date, I
will cease to represent myself as an officer or executive of the Company, will
not perform any managerial duties on behalf of the Company, and will cease to be
a signatory for, and to otherwise obligate, the Company.

I also agree to execute any necessary documents or other forms necessary to
effectuate or document my resignation as a matter of local, state, federal or
international law.

Yours Truly,

Hubert C. Chen, M.D.



--------------------------------------------------------------------------------

EXHIBIT B

SUPPLEMENT TO AGREEMENT

This Supplement to the Transition Agreement and Release is made by and between
Executive and Company and is effective as of the Supplemental Release Effective
Date.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:

 

  1.

Consideration. In consideration for the Supplemental Release Payment in
Section 1 of the Separation Agreement and Release signed between Executive and
the Company on August 16, 2018 (the “Separation Agreement”), Executive hereby
extends his release and waiver of claims to any claims that may have arisen
between the Effective Date (as such term is defined in the Transition Agreement)
and the Supplemental Release Effective Date, as defined below.

 

  2.

Incorporation of Terms of Release Agreement. The undersigned Parties further
acknowledge that the terms of the Transition Agreement, including, but not
limited to, No Further Severance, Payment of Salary and Receipt of All Benefits,
General Release of Claims, California Civil Code Section 1542, Trade Secrets and
Confidential Information/Company Property; Insider Trading Policy, Protected
Activity Not Prohibited, and Mutual Nondisparagement shall apply to this
Supplemental Release and are incorporated herein to the extent that they are not
inconsistent with the express terms of this Supplemental Release.

 

  3.

Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date.
Executive acknowledges that the consideration given for this waiver and release
is in addition to anything of value to which Executive was already entitled.
Executive further acknowledges that he has been advised by this writing that:
(a) he should consult with an attorney prior to executing this Supplemental
Release, (b) he has 21 days within which to consider this Supplemental Release,
(c) he has 7 days following his execution of this Supplemental Release to revoke
this Supplemental Release, (d) this Supplemental Release shall not be effective
until after the revocation period has expired, and (e) nothing in this
Supplemental Release prevents or precludes Executive from challenging or seeking
a determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Supplemental Release and returns it to the Company in less than the 21 day
period identified above, Executive hereby acknowledges that he has freely and
voluntarily chosen to waive the time period allotted for considering this
Supplemental Release. Executive acknowledges and understands that revocation
must be accomplished by a written notification to the person executing this
Supplemental Release on the Company’s behalf that is received prior to the
Effective Date. The Parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.



--------------------------------------------------------------------------------

  4.

Supplemental Release Effective Date. Executive understands that this
Supplemental Release shall be null and void if not executed by him within
twenty-one (21) days after the end of the Transition Period (as defined in the
Transition Agreement). Executive may not sign this Supplemental Release until
after the end of the Transition Period. Each Party has seven (7) days after that
Party signs this Agreement to revoke it. This Supplemental Release will become
effective on the eighth (8th) day after Executive signs this Supplemental
Release (the “Supplemental Release Effective Date”), so long as the Transition
Agreement and this supplemental release have both been signed by the Parties and
neither has been revoked by either Party before that date.

 

  5.

ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS SUPPLEMENTAL RELEASE, THEIR
INTERPRETATION, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR
ANY OF THE MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE
FEDERAL ARBITRATION ACT (THE “FAA”) AND THAT THE FAA SHALL GOVERN AND APPLY TO
THIS ARBITRATION AGREEMENT WITH FULL FORCE AND EFFECT; HOWEVER, WITHOUT LIMITING
ANY PROVISIONS OF THE FAA, A MOTION OR PETITION OR ACTION TO COMPEL ARBITRATION
MAY ALSO BE BROUGHT IN STATE COURT UNDER THE PROCEDURAL PROVISIONS OF SUCH
STATE’S LAWS RELATING TO MOTIONS OR PETITIONS OR ACTIONS TO COMPEL ARBITRATION.
EMPLOYEE AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY LAW, EMPLOYEE MAY BRING
ANY SUCH ARBITRATION PROCEEDING ONLY IN EMPLOYEE’S INDIVIDUAL CAPACITY. ANY
ARBITRATION WILL OCCUR IN SAN DIEGO COUNTY, CALIFORNIA BEFORE JAMS, PURSUANT TO
ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (“JAMS RULES”), EXCEPT AS
EXPRESSLY PROVIDED IN THIS SECTION. THE PARTIES AGREE THAT THE ARBITRATOR SHALL
HAVE THE POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION,
INCLUDING MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, AND MOTIONS TO
DISMISS AND DEMURRERS, APPLYING THE STANDARDS SET FORTH UNDER THE CALIFORNIA
CODE OF CIVIL PROCEDURE. THE PARTIES AGREE THAT THE ARBITRATOR SHALL ISSUE A
WRITTEN DECISION ON THE MERITS. THE PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL
HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT
THE ARBITRATOR MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY,
EXCEPT WHERE PROHIBITED BY APPLICABLE LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS
AND OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE
OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY
PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE
ARBITRATOR MAY AWARD



--------------------------------------------------------------------------------

  ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY LAW. THE
PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY SUCH DISPUTE BETWEEN THEM
RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING,
THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR
ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS SUPPLEMENTAL
RELEASE AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF
THE ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS
ARBITRATION AGREEMENT SHALL GOVERN.

 

  6.

Governing Law. This Supplemental Release shall be governed by the laws of the
State of California, without regard for choice-of-law provisions, except that
any dispute regarding the enforceability of the arbitration section of this
Supplemental Release shall be governed by the FAA.



--------------------------------------------------------------------------------

  7.

Voluntary Execution of Supplemental Release. Executive understands and agrees
that he executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of his claims against the Company and any of
the other Releasees. Executive acknowledges that:

 

  (a)

he has read this Supplemental Release;

 

  (b)

he cannot sign the Supplemental Release before the end of the Transition Period,
but that he must sign the Supplemental Release no later than 21 days following
the end of the Transition Period;

 

  (c)

he has been represented in the preparation, negotiation, and execution of this
Supplemental Release by legal counsel of his own choice or has elected not to
retain legal counsel;

 

  (d)

he understands the terms and consequences of this Supplemental Release and of
the releases it contains; and

 

  (e)

he is fully aware of the legal and binding effect of this Supplemental Release.

IN WITNESS WHEREOF, the Parties have executed this Supplement to the Agreement
(or “Supplemental Release”) on the respective dates set forth below.

 

    Hubert C. Chen, M.D., an individual Dated:                         

         

    Hubert C. Chen, M.D.     PFENEX INC. Dated:                          By  

     

      Evert B. Schimmelpennink       Chief Executive Officer